DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-11, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (2010/0061108) in view of Hentz et al. (5,957,574).
With respect to claims 1, 7, and 9-10, Zhang teaches a light fixture (130) comprising: a housing (112 and 134) supporting a light emitter (96 and 120); and an enclosure (42) supporting a driver (paragraph 52) in electrical communication with the light emitter (via 68), the enclosure capable of being selectively supported in each of a first position (Fig. 14) and a second position (Fig. 13), the enclosure being directly coupled to the housing in the first position (Fig. 14), and the enclosure being separated from the housing in the second position (Fig. 13); a mounting feature (mounting feature in 42 that receives item 152) operable to directly couple the enclosure to the housing [claim 1]; wherein electrical wire provides electrical communication between the driver and the light emitter (Fig. 13) [claim 9]; wherein the electrical wire includes a first portion removably coupled to a second portion (Fig. 13) by an intermediate connector (68) [claim 10]. 
Zhang does not explicitly teach a second position while maintaining electrical communication between the driver and the light emitter in both the first position and the second position, the enclosure being directly coupled to the housing in the first position, and the enclosure being supported separately from the housing in the second position; and the mounting feature operable to couple the enclosure to a support structure in a second position (claim 1); wherein the housing includes at least one bracket operable to directly couple the housing to a support structure (claim 7); wherein the electrical wire is provided in a conduit and provides electrical communication between the power source and the light emitter in both positions (claim 9).
As for claim 1, Hentz also drawn to light fixtures, teaches a second position (Fig. 1) while maintaining electrical communication between a power source (column 7, lines 20-25) and the light emitter in both the first position (Fig. 27) and the second position (Figs. 1 and 27), the enclosure (16/396) being directly coupled to the housing (20/398) in the first position (Fig. 27), and the enclosure being supported separately from the housing in the second position (Fig. 1); and the mounting feature (68) operable to couple the enclosure to a support structure (19) in a second position (Fig. 1).

As for claim 9, Hentz teaches wherein a conduit (17 and/or column 15, lines 11-19) provides electrical communication between the driver and the light emitter in both positions (Figs. 1 and 27).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use the second position, mounting features, and conduit of Hentz in the light fixture of Zhang, in order to improve the light fixture by allowing a power source to be directly or indirectly mounted (column 4, line 62-column 5, line 4 of Hentz), to conveniently facilitate rapid mounting (column 9, lines 42-47 of Hentz), and to provide protection for the electrical wire. Further, KSR teaches it is obvious to combine prior art element according to known methods to yield predictable results (MPEP 2143 A). Also, Hentz is a teaching reference that shows the alternative first and second positions that Zhang is capable of producing.  

As for claim 2, Zhang teaches wherein the housing includes an optic (108) covering at least a portion of the light emitter (Fig. 13).  
As for claim 3, Zhang teaches wherein the enclosure is directly coupled to a side of the housing opposite the optic when the enclosure is in the first position (Figs. 13-14).  
As for claim 5, Zhang teaches wherein the at least one mounting feature includes a plurality of fasteners (116).

As for claim 11, Zhang further teaches a housing including a first side and a second side opposite the first side (Fig. 13), the enclosure capable of being selectively supported in a second position and the enclosure being directly couple to a second structure separately from and independently of the housing in the second position (Fig. 13) [claim 11]. In light of the combination above with Hentz, Hentz teaches alternative first and second positions are known in the art.
As for claims 13-15 and 17, Zhang and Hentz teach all of the claimed elements, as is discussed above.
As for claims 18-20, Zhang and Hentz teach all of the disclosed elements, which are assembled as claimed, thus the method is taught.

Claims 6, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Hentz, as is applied to claims 1 and 16 above, further in view of Eberhard et al. (6,343,873).
With respect to claims 6, 16, and 21, Zhang and Hentz teach all of the claimed elements, as is discussed above, except for explicitly teaching wherein the at least one mounting feature includes a biased retention spring (claim 6); wherein the biased retention springs are positioned on one of the enclosure and the housing to releasably couple the enclosure to the housing, wherein depression of a biasing member permits the enclosure to be uncoupled from the housing (claim 21).

As for claim 21, Eberhard teaches wherein the biased retention springs (108) are positioned on one of an enclosure (285 and 280/305) and the housing (Figs. 1 and 2) to releasably couple the enclosure to the housing, wherein depression of a biasing member permits the enclosure to be uncoupled from the housing (column 5, line 52-column 6, line 4).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use the biased retention springs of Eberhard in the light fixture of Zhang, in order to provide easier coupling without the requirement of tools. 

Response to Arguments
Applicant's arguments filed 4 November 2021 have been fully considered but they are not persuasive.
Initially the Applicant argues that Zhang and Hentz fail to teach “a mounting feature is both operable to directly couple an enclosure supporting a driver to a housing while the enclosure is in a first position, and also operable to couple the enclosure to a support structure while the enclosure is in the second position, while maintaining electrical communication between the driver and light emitter in a housing in both the first position and the second position.” 
With respect to this argument it is important to point out that a recitation of the intended use of the claimed invention must result in a structural difference between the capable of being selectively supported in each of a first position and a second position while maintaining electrical communication between the driver and the light emitter in both the first position and the second position, the enclosure being directly coupled to the housing in the first position, and the enclosure being supported separately from the housing the second position; and a mounting feature operable to directly couple the enclosure to the housing while the enclosure is in the first position, and the mounting feature operable to couple the enclosure to a support structure while the enclosure is in the second position.” In the Non-Final Rejection mailed 04 June 2021, the Examiner has relied on Zhang to teach the enclosure (42) capable of being selectively supported in each of a first position (Fig. 14) and a second position (Fig. 13; *note that in the Non-Final Rejection Figs. 12 and 13 were referred to teach the second position, but in this response only Fig. 13 will be focused on for the second position), the enclosure being directly coupled to the housing in the first position (Fig. 14), and the enclosure being separated from the housing (112 and 134) in the second position (Fig. 13); and a mounting feature (mounting feature in 42 that receives item 152) operable to directly couple the enclosure to the housing while the enclosure is in the first position (Fig. 14), and the mounting feature operable to couple the enclosure to another structure while the enclosure is in the second position (Figs. 13-14). 
Clearly the claim language is reasonably interpreted as “functional language” and therefore “if the prior art structure is capable of performing the intended use, then it both operable to directly couple an enclosure (42) supporting a driver (paragraph 52) to a housing (112 and 134) while the enclosure is in a first position (Fig. 14), and also operable to couple the enclosure (42) to another structure while the enclosure is in a second position (Fig. 13), while maintaining electrical communication (via 64 and 68) between the driver and light emitter in a housing in both the first position and the second position (Figs. 13-14). The Examiner finds it reasonable to interpret the screws (152) and the mounting feature (mounting feature in 42 that receives item 152) of Zhang are capable of mounting the enclosure (42) to another structure as screws are very well-known in the art to be capable of mounting to very wide variety of structures. Further, the Examiner finds it reasonable to interpret that electrical wire (64) and electrical connector (68) are capable of maintaining electrical communication while the enclosure (420 is mounted to another structure, as it is very well-known in the art for electrical wire to be flexible and the wire (64) is shown to be flexible (in different positions and orientations) in Figs. 12-14 of Zhang. Therefore, the structure of Zhang is capable of performing the intended use, and meets the claim language.
With respect to the Applicant’s initial argument, it is clearly laid out above, that Zhang teaches nearly every element of the argument, except for explicitly teaching the “another structure” is a support structure. Claim 1 is rejected under 35 USC 103 over Zhang in view of Hentz. In the Non-Final Rejection, Hentz is relied upon to teach an enclosure (16) is coupled to another structure (Fig. 1) that may be a support structure 
On page 6 of the Arguments, the Applicant argues that “the proffered reasoning for modifying Zhang in view of Hentz is flawed.” As an initial point to this second argument, the Applicant argues that “the Examiner apparently equates the junction box 16 of Hentz with the driver unit 42 of Zhang, but provides no reasoning to support this.” In response it is initially pointed out that the claims do not require a “driver unit” but rather “an enclosure supporting a driver”. In Zhang, the driver itself is clearly not shown, but rather an enclosure supporting/housing a driver, and together the driver and enclosure form a driver unit (42). The enclosure of Zhang that houses the driver and provides an electrical junction area is by definition a junction box. Therefore, it is not that the Examiner is equated “the junction box 16 of Hentz with the driver unit 42 of Zhang”, but rather the Examiner is equating the junction box 16 of Hentz with the junction box (enclosure portion of driver unit 42) of Zhang. Further, both the junction box 16 of Hentz and the junction box (enclosure portion of driver unit 42) of Zhang perform the same function, they connect the light fixture to the alternating-current supply power wires (column 7, lines 15-25 of Hentz and paragraph 52 and Fig. 14 of Zhang). The enclosure/junction box of the driver unit (42) of Zhang and the enclosure/junction box (16) of Hentz are analogous enclosures that are both junction boxes and both perform the same function of connecting the respective light fixtures to a building alternating-current power supply wires. 
Later on pages 6-7 of the Arguments, the Applicant argues that “modifying Zhang in view of Hentz as proposed in the Office action would separate the driver from the capable of producing the claimed second position. Again it is pointed out that the second position is functionally claimed and Zhang teaches this feature. It is clear that the structure of Zhang is capable of performing the intended use, and thus meets the functional claim language requiring a second position. The Hentz reference simply teaches two known positions (Figs. 1 and 27) for supporting such an enclosure. KSR teaches it is obvious to combine prior art element according to known methods to yield predictable results and simple substitution of one known element for another to obtain predictable results (MPEP 2143 A &B). Again, Zhang is relied upon to teach first and second positions, while Hentz is only relied upon to teach known locations for the first and second positions of Zhang. While the Examiner feels these arguments are misinterpreting the rejection, for the sake of arguendo, with respect to the argument about separating the driver from the heat sink, Zhang already teaches a fixture capable of doing this in Fig. 13. Further, with respect to the argument of requiring an additional heat sink for the river or the light source, nothing in the claims or the specification require this feature for functionality. Even further, the second position taught in Fig. 1 Hentz does in fact teach the support structure (19) is a heat sink (column 8, line 66-column 9, line 2 and column 9, lines 30-45). 
On page 7 of the Arguments the Applicant argues that the Examiner concedes “that Zhang does not disclose” a mounting feature that is both operable to directly another structure [while] the enclosure is in the second position (Figs. 12-14)”. “Zhang does not explicitly teach…the mounting feature operable to couple the enclosure to a support structure in a second position”. Hertz teaches “the mounting feature (68) operable to couple the enclosure to a support structure (19) in a second position (Fig. 1).” At the basis of this interpretation, Zhang teaches every element except for explicitly teaching the “support structure” of the second position. Hertz is relied upon to teach the “support structure” of the second position. 
The Applicant also argues that the second position is a “disassembled state” rather than a second position. But again, the claim requires “mounting features operable to couple the enclosure…in the second position.” From the “disassembled state” of Fig. 13, the Examiner finds it reasonable to interpret the screws (152) and the mounting feature (mounting feature in 42 that receives item 152) of Zhang are operable of mounting the enclosure (42) to another structure as screws are very well-known in the art to be operable for mounting to very wide variety of structures.
With respect to claim 6, the Applicant argues that “nothing in Eberhard discloses or teaches that a mounting feature, which is both operable to directly couple an enclosure supporting a driver to a housing while the enclosure is in a first position and 
As for claim 21, the Applicant argues that “the Examiner fails to identify any portion of Eberhard that discloses or teaches that the junction box spring 108 releasably couples an enclosure to a housing.” Contrary to the Applicant’s arguments, the rejection of claim 21 from the Non-Final Rejection points to junction box spring 108 releasably coupling (column 5, line 52-column 6, line 4) an enclosure (item 285 and item 280/305) to a housing (Figs. 1 and 2). Also note that to one of ordinary skill in the art, the ballast/transformer (280/305 and column 5, lines 45-48) are analogous elements (elements that electrically connect a light fixture to the alternating-current supply power of a building) for fluorescent/halogen light fixtures to a driver for an LED light fixture. Also to one of ordinary skill in the art, Figs. 16-17 show the ballast/transformer enclosure, not the actual ballast/transformer within the shown enclosure. Just as to one of ordinary skill in the art, Zhang shows an enclosure (42) for a driver rather than the driver within enclosure 42.
see Office action, p. 3), relying entirely on Hentz with respect to this limitation (see Office action, pp. 3-4).” This is again a misunderstanding of the Examiner’s interpretation. The Examiner did not concede that Zhang does not teach this feature and the Examiner did not rely on Hentz to teach this feature. Rather, the Examiner interprets the enclosure of Zhang to be “capable” of “being supported separetly from the housing in the second position” and Hentz is simply relied upon as a teaching reference to teach multiple mounting positions are known in the art. As for the Applicant’s remaining arguments with respect to Hentz, again Hentz is not relied upon to teach these features. Rather, the Examiner finds it reasonable to interpret the screws (152) and the enclosure (42) of Zhang are capable of being selectively supported in each of a first position and a second position as screws are very well-known in the art to be capable of mounting to very wide variety of structures. Further, the Examiner finds it reasonable to interpret that electrical wire (64) and electrical connector (68) are capable of maintaining electrical communication while the enclosure (420 is mounted to another structure, as it is very well-known in the art for electrical wire to be flexible and the wire (64) is shown to be flexible (in different positions and orientations) in Figs. 12-14 of Zhang. The first and second mounting positions are not positively recited and therefore, the structure of Zhang is capable of performing the intended use, and meets the claim language. Being that Fig. 13 of Zhang shows a disassembled fixture capable of being selectively supported in each of a first position and a second position, Hentz is simply 
Further with respect to claim 11, the Applicant argues that “Hentz actually discloses that both the can 20 and the junction box 16 are supported by the same structure. Accordingly, neither Zhang nor Hentz discloses an enclosure being directly coupled to a second support structure separately from and independently of the housing in the second position.” Initially it is pointed out that the second position of claim 11 is not positively recited. Further, as for the claim language “the enclosure being directly coupled to a second support structure separately from and independently of the housing in the second position” this feature is again not positively recited. But even if the language was positively recited, this claim language would be reasonably interpreted as requiring the direct coupling of the enclosure to be “separately from” and “independently of” the housing’s coupling. In Hentz the housing (20) is supported by structure (12 and 14) and the enclosure (16) is supported by structure (19). The “coupling” of the enclosure (16) to item 19 is absolutely separate and independent of the “coupling” of the housing (10) to items 12 and 14, AND items 12 and 14 are “separate” and “independent” from item 19. If the Applicant is trying to read language into the claims requiring supports for each of the enclosure and the housing against gravity that are completely independent of each other, then these supports cannot be within the same building, as a single building supported by a single foundation is not the complete independence the Applicant is attempting to read into the claim language. Luckily this is not the language required by the claims, because in such a case the Applicant’s own invention would not meet the claim language. 

    PNG
    media_image1.png
    659
    825
    media_image1.png
    Greyscale



	As for claims 18-20, the method is obviously taught by the by the combination of Zhang in view of Hentz. Every elements and is feature of claims 18-20 is discussed in the obviousness rejection of claims 1-3, 5, 7-11, 13-15, and 17. While the Applicant argues that the “determining” feature is not obviously taught by Zhang in view of Hentz, Zhang and Hentz teach the fixture is mounted, and therefore the “determining” is both obviously and inherently taught by Zhang and Hentz. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        1/25/2022